   Case:20-00055-EAG
   Case               Doc#:44-5
        20-04035-mxm Doc          Filed:06/08/20
                         21 Filed 05/23/20        Entered:06/08/20
                                             Entered               19:33:49
                                                     05/23/20 23:21:21  Page Desc:
                                                                             1 of 3
                               Exhibit 5 Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.


Signed May 21, 2020
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

        IN RE:                                       §
                                                     §
        JACK COUNTY HOSPITAL DISTRICT D/B/A,         §    CASE NO. 20-40858-mxm
        FAITH COMMUNITY HEALTH SYSTEM                §
                                                     §
        DEBTOR.                                      §    CHAPTER 9
                                                     §
                                                     §
        JACK COUNTY HOSPITAL DISTRICT D/B/A,         §
        FAITH COMMUNITY HEALTH SYSTEM,               §
                                                     §
              PLAINTIFF,                             §
                                                     §
        v.                                           §    ADVERSARY NO. 20-4035-mxm
                                                     §
        THE U.S. SMALL BUSINESS ADMINISTRATION       §
        AND JOVITA CARRANZA, IN HER CAPACITY AS      §
        ADMINISTRATOR FOR THE U.S. SMALL             §
        BUSINESS ADMINISTRATION                      §
                                                     §
              DEFENDANTS.                            §


             ORDER DENYING PLAINTIFF’S EMERGENCY MOTION FOR TEMPORARY
                   RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                [Relates to Adv. ECF No. 4]
Case:20-00055-EAG
Case               Doc#:44-5
     20-04035-mxm Doc          Filed:06/08/20
                      21 Filed 05/23/20        Entered:06/08/20
                                          Entered               19:33:49
                                                  05/23/20 23:21:21  Page Desc:
                                                                          2 of 3
                            Exhibit 5 Page 2 of 3


            On May 20, 2020, the Court held a hearing on the Plaintiff’s Motion for Temporary

  Restraining Order and Preliminary Injunction and Brief in Support (the “Motion”) 1 filed by Jack

  County Hospital District d/b/a Faith Community Health System.

            On May 21, 2020, pursuant to Federal Civil Rule 52, made applicable in bankruptcy

  proceedings by Bankruptcy Rule 7052, the Court stated on the record its findings of fact and

  conclusions of law. For the reasons set forth by the Court in its oral ruling, the Court finds and

  concludes that the Motion should be denied. It is, therefore

             ORDERED that the Motion is DENIED.



                                     ### END OF ORDER ###




  1
      Adv. ECF No. 4.
                                                  2
          Case:20-00055-EAG
          Case               Doc#:44-5
               20-04035-mxm Doc          Filed:06/08/20
                                21 Filed 05/23/20        Entered:06/08/20
                                                    Entered               19:33:49
                                                            05/23/20 23:21:21  Page Desc:
                                                                                    3 of 3
                                      Exhibit 5 Page 3 of 3
                                               United States Bankruptcy Court
                                                Northern District of Texas
Jack County Hospital District,
         Plaintiff                                                                                Adv. Proc. No. 20-04035-mxm
The U.S. Small Business Administration,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0539-4                  User: swhitaker                    Page 1 of 1                          Date Rcvd: May 21, 2020
                                      Form ID: pdf001                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 23, 2020.
ust            +Cheryl Wilcoxson,   US Trustee,   1100 Commerce St.,   Ste. 976,   Dallas, TX 75242-0996

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion07.hu.ecf@usdoj.gov May 21 2020 23:50:25      US Trustee,
                 Office of the US Trustee,   515 Rusk Ave,   Ste 3516,    Houston, TX 77002-2604
ust            +E-mail/Text: ustpregion06.ty.ecf@usdoj.gov May 21 2020 23:50:24      US Trustee,
                 Office of the U.S. Trustee,   110 N. College Ave.,    Suite 300,   Tyler, TX 75702-7231
ust            +E-mail/Text: ustpregion06.da.ecf@usdoj.gov May 21 2020 23:50:24      United States Trustee,
                 1100 Commerce Street,   Room 976,   Dallas, TX 75242-0996
                                                                                             TOTAL: 3

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
ust               Sandra Nixon,   U.S. Trustee
ust               mario zavala
ust*             +US Trustee,   Office of the U.S. Trustee,   110 N. College Ave.,                       Suite 300,
                   Tyler, TX 75702-7231
                                                                                                                    TOTALS: 2, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 23, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 21, 2020 at the address(es) listed below:
              Dominique Sinesi    on behalf of Defendant   Jovita Carranza, in Her Capacity as Administrator
               for The U.S. Small Business Administration dominique.sinesi@usdoj.gov
              Dominique Sinesi    on behalf of Defendant   The U.S. Small Business Administration
               dominique.sinesi@usdoj.gov
              J. Robert Forshey   on behalf of Plaintiff   Jack County Hospital District
               bforshey@forsheyprostok.com,
               calendar@forsheyprostok.com;jgonzalez@forsheyprostok.com;lbreedlove@forsheyprostok.com
                                                                                            TOTAL: 3
